DETAILED ACTION
This action is in response to the Amendment dated 24 August 2022.  Claims 1-17 and 20 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the claim objection of claim 5 is withdrawn.
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claim 10 is withdrawn.
Based on applicant’s amendment, claims 1-10 are no longer interpreted as invoking 35 U.S.C. 112(f)/sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldock et al. (US 2012/0029731 A1) in view of Shutko et al. (US 2014/0358429 A1) and further in view of Terechko et al. (US 2020/0385008 A1).

As for independent claim 1, Waldock teaches a system comprising:
a remote control platform [(e.g. see Waldock paragraph 0035) ”the device 100 is used to remotely control an un-manned vehicle 110 that has been configured to be operated by remote control via a communications interface 112 that is linked to a processor 114”].
a processor coupled to the sensor and configured to: … determine … a route that includes a direction of travel [(e.g. see Waldock paragraphs 0037, 0039, 0049, 0050) ”In order to move the vehicle forwards, the user drags the dot 202 towards the upper edge 204A of the screen … In order to move the vehicle backwards, the user drags the dot 202 towards the lower edge 204B of the screen  … This information is used by the vehicle's processor to construct a route to follow … issues signals to the vehicle to move to the current position of the device 100. The signal conveying the current position of the device to the vehicle may be based on GPS information. Again, this information may be used by the vehicle's processor to work out the path to traverse …  Other information, such as compass bearings”].
navigate, based on the orientation of the vehicle and the direction of travel, the vehicle along the route [(e.g. see Waldock paragraphs 0008, 0037, 0039, 0049, 0050) ”The vehicle control signals may control movement of the vehicle … In order to move the vehicle forwards, the user drags the dot 202 towards the upper edge 204A of the screen … In order to move the vehicle backwards, the user drags the dot 202 towards the lower edge 204B of the screen  … This information is used by the vehicle's processor to construct a route to follow … issues signals to the vehicle to move to the current position of the device 100. The signal conveying the current position of the device to the vehicle may be based on GPS information. Again, this information may be used by the vehicle's processor to work out the path to traverse …  Other information, such as compass bearings”].

Waldock does not specifically teach a sensor configured to detect sensor data related to one or more objects within a surrounding environment of the vehicle, determine an orientation of the vehicle, or determine, based on the mobility status of at least one of the one or more objects within the surrounding environment of the vehicle, a route that includes a direction of travel which avoids the at least one of the one or more objects.  However, in the same field of invention, Shutko teaches:
a sensor configured to detect sensor data related to one or more objects within a surrounding environment of the vehicle [(e.g. see Shutko paragraph 0045) ”The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82”].
determine an orientation of the vehicle [(e.g. see Shutko paragraph 0032) ”The operating states and relative orientations of the vehicle 10 and the trailer 12 may be determined from the heading of the vehicle 10, the velocity of the vehicle 10, the steering angle”].
determine, based on the mobility status of at least one of the one or more objects within the surrounding environment of the vehicle, a route that includes a direction of travel which avoids the at least one of the one or more objects [(e.g. see Shutko paragraphs 0045, 0050, 0054 and Figs. 5-7) ”Preferably, the intended backing path 152 is traced to avoid obstacles displayed on the screen 86, which may include environmental features 142 and any objects that would impede the vehicle 10 and trailer 12 from being backed along the intended backing path 152 … Once a backing path has been entered via soft key 168, the controller 82 may extrapolate GPS coordinates for all points along the backing path. The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path. Depending on which systems 110, 112, 114 are employed, the backing maneuver may be completely autonomous … Each of the environmental features 142 may be identified based on one or more feature identification algorithms configured to identify various natural … features that may obstruct the path of the vehicle 10”].  Examiner notes that, as depicted in Figs. 5-7, the natural environmental objects are trees/shrubs (i.e. stationary objects) and the path of travel of the vehicle is traced to avoid these stationary objects.  Please see secondary reference Terechko below for the explicit determination of moving/stationary objects around the vehicle.  Examiner further notes that this claim limitation is also recited as “at least one of the one or more objects.”  Given the broadest reasonable interpretation of this limitation in light of the specification, indeed, one of the objects is stationary (e.g. tree/shrub) in Shutko.  Examiner suggests determining the route based on a plurality of objects where at least two objects have a different mobility status.
Therefore, considering the teachings of Waldock and Shutko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a sensor configured to detect sensor data related to one or more objects within a surrounding environment of the vehicle, determine an orientation of the vehicle, or determine, based on the mobility status of at least one of the one or more objects within the surrounding environment of the vehicle, a route that includes a direction of travel which avoids the at least one of the one or more objects, as taught by Shutko, to the teachings of Waldock because it allows a user to input an intended path in a simple yet intuitive manner (e.g. see Shutko paragraph 0003).

Waldock and Shutko do not specifically teach determine, based on the sensor data, a mobility status of each of the one or more objects within the surrounding environment of the vehicle.  However, in the same field of invention, Terechko teaches:
determine, based on the sensor data, a mobility status of each of the one or more objects within the surrounding environment of the vehicle [(e.g. see Terechko paragraphs 0021-0025, 0039) ”The Ego vehicle 102 is implemented with a safety-aware configuration of sensors and systems/subsystems that detect safety conflicts as the Ego vehicle 102 travels along a travel path 104. The Ego vehicle 102 is made aware of various objects, traffic control input, roads, etc. that are present in the world environment 100 … Objects in world environment 100 can be stationary, moving, or stationary one moment and moving a moment later … Examples of stationary objects can include trees 106, 108, 110, 112. Moving objects can include other vehicles 114 and 116, and bicyclist 118. Examples of stationary objects that can becoming moving objects can include pedestrians 120 and 122. Traffic controls can include traffic light 124 and street sign 126, which can also be considered as a stationary object … Such sensors can detect the objects in world environment 100 as three-dimensional geometric objects … a comparator is implemented with the sensors, as further discussed below. Data structures of objects can be analyzed as follows. For moving objects: Ego vehicle 102 position, orientation, direction and speed; other vehicles 114, 116 position, orientation, direction and speed; pedestrians 120 and 122 and other road user's (e.g. bicyclist 118) position, orientation, direction and speed. For stationary objects: road curvature, width, lanes geometries; position and shape of stationary objects, such as trees 106, 108, 110, 112, traffic sign 126, road markings, houses, etc. … system 400 includes a comparator 402 which can analyze data structures related to world environment 100 of Ego vehicle 102, such as moving objects and stationary objects as described above”].
Therefore, considering the teachings of Waldock, Shutko and Terechko, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determine, based on the sensor data, a mobility status of each of the one or more objects within the surrounding environment of the vehicle, as taught by Terechko, to the teachings of Waldock and Shutko because awareness of specific objects allows the vehicle to continue along the travel path without safety conflicts, such as collisions with pedestrians (e.g. see Terechko paragraph 0021).

As for dependent claim 2, Waldock, Shutko and Terechko teach the system as described in claim 1 and Waldock further teaches:
wherein the processor is further configured to: determine a current location of the vehicle [(e.g. see Waldock paragraph 0050) ”issues signals to the vehicle to move to the current position of the device 100. The signal conveying the current position of the device to the vehicle may be based on GPS information. Again, this information may be used by the vehicle's processor to work out the path to traverse. FIG. 4 shows an example screen displayed by the device 100 when in the Task On Me mode (a similar display may also be provided for the Follow Me mode). The location of the device 100 is represented by the central dot 402 and the position of the remote vehicle by dot 404”].

Waldock does not specifically teach the following limitations.  However, Shutko teaches:
categorize each of the one or more objects within the surrounding environment into a corresponding category of a plurality of categories [(e.g. Shutko paragraph 0045) ”Each of the environmental features 142 may be identified based on one or more feature identification algorithms configured to identify various natural and man-made features”].
determine a location of each of the one or more objects relative to the vehicle [(e.g. see Shutko paragraph 0045) ”The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82”].
provide the current location of the vehicle and the corresponding category and the location of each of the one or more objects to a user device to render a graphical representation on the user device [(e.g. see Shutko paragraph 0045 and Figs. 5-7) ”A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82. Each of the environmental features 142 may be identified based on one or more feature identification algorithms configured to identify various natural and man-made features”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Waldock, Shutko and Terechko teach the system as described in claim 2, but Waldock does not specifically teach the following limitations.  However, Shutko teaches:
wherein the processor is further configured to: update the location of each of the one or more objects relative to the vehicle [(e.g. see Shutko paragraphs 0045, 0054) ”The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path. Depending on which systems 110, 112, 114 are employed, the backing maneuver may be completely autonomous …  A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82”].
provide the updated location of each of the one or more objects relative to the vehicle to track movements of the one or more objects [(e.g. see Shutko paragraphs 0031, 0046, 0050) ”the intended backing path 152 is traced to avoid obstacles displayed on the screen 86, which may include environmental features 142 and any objects that would impede the vehicle 10 and trailer 12 from being backed along the intended backing path 152. The obstructions can be natural and/or man-made and may be detected using one or a combination of imaging devices C1-C5 in addition to satellite image data. It is also contemplated that sensors and/or radar may be employed for object detection … The overlapping portions may be combined in some implementations to form an expanded view or an aerial view of the vehicle 10 and the trailer 12. The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the surrounding operating environment 14 of the vehicle 10 and the trailer 12 … The environmental features 142 may be identified and incorporated in the aerial view based on image data, satellite image data, and any other data corresponding to the position and heading of the vehicle 10. Based on the position and heading of the vehicle 10, the environmental features 142 may be added to the composite image data and located on the screen 86 relative to the vehicle model 136 and the trailer model 138 by utilizing global positions of each of the environmental features 142. The location of the environmental features 142 may be determined by the controller 82 from the GPS device 90 and the compass 92. By enhancing the aerial view with satellite image data, the controller 82 may provide additional information that may be used in addition to the information identified from the imaging devices C1-C5”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Waldock, Shutko and Terechko teach the system as described in claim 2, but Waldock does not specifically teach the following limitation.  However, Shutko teaches:
wherein the graphical representation that is rendered includes one or more icons that represent the current location of the vehicle and the corresponding category and the location of each of the one or more objects [(e.g. see Shutko paragraphs 0045, 0046 and Figs. 5-7) ”A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82. Each of the environmental features 142 may be identified based on one or more feature identification algorithms configured to identify various natural and man-made features … The environmental features 142 may be identified and incorporated in the aerial view based on image data, satellite image data, and any other data corresponding to the position and heading of the vehicle 10. Based on the position and heading of the vehicle 10, the environmental features 142 may be added to the composite image data and located on the screen 86 relative to the vehicle model 136 and the trailer model 138 by utilizing global positions of each of the environmental features 142”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Waldock, Shutko and Terechko teach the system as described in claim 1 and Waldock further teaches:
wherein the processor is further configured to: obtain, from a user device, driving instructions including the orientation of the vehicle and the route of the vehicle  [(e.g. see Waldock paragraphs 0011, 0038-0041, 0050) ”The touch-screen interface may be configured so that manipulating the graphical representation in a first part of the screen results in a first rate of vehicle movement (e.g. speed or turning) change and manipulating the graphical representation in another part of the screen results in a different rate of vehicle movement change … In order to move the vehicle forwards, the user drags the dot 202 towards the upper edge 204A of the screen. The closer to the edge 204A the dot is dragged, the more the forwards speed is to be increased … In order to move the vehicle backwards, the user drags the dot 202 towards the lower edge 204B of the screen. The closer to the edge 204B the dot is dragged, the more the rearward speed is to be increased … In order to change the vehicle turn rate to the left, the user drags the dot 202 towards the left-hand edge 204C of the screen. The closer to the edge 204C the dot is dragged, the more the left turn rate is increased … In order to change the vehicle turn rate to the right, the user drags the dot 202 towards the right-hand edge 204D of the screen. The closer to the edge 204D the dot is dragged, the more the right turn rate is increased … this information may be used by the vehicle's processor to work out the path to traverse”].

Waldock does not specifically teach the following limitation.  However, Shutko teaches:
wherein to navigate the vehicle along the route, the processor is configured to navigate the vehicle around the one or more objects with the vehicle traveling in the obtained orientation [(e.g. see Shutko paragraphs 0050, 0054) ”Preferably, the intended backing path 152 is traced to avoid obstacles displayed on the screen 86, which may include environmental features 142 and any objects that would impede the vehicle 10 and trailer 12 from being backed along the intended backing path 152 … Once a backing path has been entered via soft key 168, the controller 82 may extrapolate GPS coordinates for all points along the backing path. The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path. Depending on which systems 110, 112, 114 are employed, the backing maneuver may be completely autonomous”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Waldock, Shutko and Terechko teach the system as described in claim 1 and Waldock further teaches:
wherein the processor is further configured to: obtain, from a user device, driving instructions that include a speed of travel of the vehicle, wherein the processor is further configured to navigate the vehicle further based on the speed of travel of the vehicle [(e.g. see Waldock paragraphs 0011, 0046) ”The touch-screen interface may be configured so that manipulating the graphical representation in a first part of the screen results in a first rate of vehicle movement (e.g. speed or turning) change and manipulating the graphical representation in another part of the screen results in a different rate of vehicle movement change … The scale used by the remote control application to change the manipulation of the dot into speed or turn rate can be dynamically altered, e.g. each grid square can represent a constant speed (0.5 ms.sup.2), or the speed could be increased at certain portions of the screen, e.g. at the top. Having a non-linear scale can allow for finer control at low speeds, whilst allowing high-speed operation”].

As for dependent claim 7, Waldock, Shutko and Terechko teach the system as described in claim 1, but Waldock does not specifically teach the following limitations.  However, Shutko teaches:
wherein the processor is further configured to: determine that a location of at least one of the one or more objects within the surrounding environment intersects with the route of the vehicle [(e.g. see Shutko paragraph 0051) ”While the intended backing path 152 is being traced or afterwards, the controller 82 may determine if any unacceptable path conditions are present … Another unacceptable path condition may arise if one or more obstacles block the intended backing path 152”].
cancel the navigation of the vehicle along the route of the vehicle [(e.g. see Shutko paragraphs 0051, 0052) ”If one or more unacceptable path conditions arise, the controller 82 may generate a warning to the operator indicating that the intended backing path 152 requires revision or that a new intended backing path needs to be inputted. The warning may be of any type intended to stimulate the senses of an operator and may include warnings that are visual, auditory, tactile, or a combination thereof … In FIG. 8, an intended backing path 152 is exemplarily shown crossing through an obstacle 160. As shown, the intended backing path 152 has various traced portions corresponding to unobstructed portions 162 and an obstructed portion 164. To alert the operator of the unacceptable path condition, the controller 82 may display the unobstructed portions 162 of the intended backing path 152 in a first color (e.g. green) and display the obstructed portion 164 in a second color (e.g. red) that is visually distinguishable from the first color”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 8, Waldock, Shutko and Terechko teach the system as described in claim 7, but Waldock does not specifically teach the following limitations.  However, Shutko teaches:
wherein the processor is configured to: provide a notification that indicates the cancellation of the navigation of the vehicle along the route [(e.g. see Shutko paragraph 0051) ”If one or more unacceptable path conditions arise, the controller 82 may generate a warning to the operator indicating that the intended backing path 152 requires revision or that a new intended backing path needs to be inputted. The warning may be of any type intended to stimulate the senses of an operator and may include warnings that are visual, auditory, tactile, or a combination thereof”].
provide image data of the surrounding environment of the vehicle [(e.g. see Shutko paragraph 0045) ”A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82”].
provide a suggested alternative route to navigate the vehicle around the at least one of the one or more objects whose location intersects with the route of the vehicle [(e.g. see Shutko paragraphs 0052, 0053) ”intended backing path 152 is exemplarily shown crossing through an obstacle 160. As shown, the intended backing path 152 has various traced portions corresponding to unobstructed portions 162 and an obstructed portion 164. To alert the operator of the unacceptable path condition, the controller 82 may display the unobstructed portions 162 of the intended backing path 152 in a first color (e.g. green) and display the obstructed portion 164 in a second color (e.g. red) that is visually distinguishable from the first color … the operator may manipulate the obstructed portion 164 of the intended backing path 152 by dragging the obstructed portion 164 away from the obstacle 160. It is contemplated that the operator may drag any area of the obstructed portion 164 in any direction. While this occurs, the controller 82 may automatically adjust the curvature of the modified intended backing path 166 as needed to … avoid any other potential obstacles”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 9, Waldock, Shutko and Terechko teach the system as described in claim 1 and Waldock further teaches:
further comprising: a second sensor coupled to the processor and configured to detect gesture input [(e.g. see Waldock paragraph 0008) ”The touch-screen interface may be configured to allow the user to drag the graphical representation around the touch-screen. The vehicle control signals may control movement of the vehicle”].
wherein the processor is further configured to navigate the vehicle along the route further based on the gesture input [(e.g. see Waldock paragraphs 0011, 0038-0041, 0050) ”The touch-screen interface may be configured so that manipulating the graphical representation in a first part of the screen results in a first rate of vehicle movement (e.g. speed or turning) change and manipulating the graphical representation in another part of the screen results in a different rate of vehicle movement change … In order to move the vehicle forwards, the user drags the dot 202 towards the upper edge 204A of the screen. The closer to the edge 204A the dot is dragged, the more the forwards speed is to be increased … In order to move the vehicle backwards, the user drags the dot 202 towards the lower edge 204B of the screen. The closer to the edge 204B the dot is dragged, the more the rearward speed is to be increased … In order to change the vehicle turn rate to the left, the user drags the dot 202 towards the left-hand edge 204C of the screen. The closer to the edge 204C the dot is dragged, the more the left turn rate is increased … In order to change the vehicle turn rate to the right, the user drags the dot 202 towards the right-hand edge 204D of the screen. The closer to the edge 204D the dot is dragged, the more the right turn rate is increased … this information may be used by the vehicle's processor to work out the path to traverse”].

As for dependent claim 10, Waldock, Shutko and Terechko teach the system as described in claim 9 and Waldock further teaches:
wherein the gesture input includes hand motions that indicate additional driving instructions that include the direction of travel and a speed of travel [(e.g. see Waldock paragraphs 0011, 0038-0041, 0050) ”The touch-screen interface may be configured so that manipulating the graphical representation in a first part of the screen results in a first rate of vehicle movement (e.g. speed or turning) change and manipulating the graphical representation in another part of the screen results in a different rate of vehicle movement change … In order to move the vehicle forwards, the user drags the dot 202 towards the upper edge 204A of the screen. The closer to the edge 204A the dot is dragged, the more the forwards speed is to be increased … In order to move the vehicle backwards, the user drags the dot 202 towards the lower edge 204B of the screen. The closer to the edge 204B the dot is dragged, the more the rearward speed is to be increased … In order to change the vehicle turn rate to the left, the user drags the dot 202 towards the left-hand edge 204C of the screen. The closer to the edge 204C the dot is dragged, the more the left turn rate is increased … In order to change the vehicle turn rate to the right, the user drags the dot 202 towards the right-hand edge 204D of the screen. The closer to the edge 204D the dot is dragged, the more the right turn rate is increased … this information may be used by the vehicle's processor to work out the path to traverse”].

As for independent claim 11, Waldock, Shutko and Terechko teach a device.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.  Further, Shutko teaches: rendering, on a display, a first location of the vehicle and a first location of each of one or more objects in proximity to a current location of the vehicle [(e.g. see Shutko paragraph 0045 and Figs. 5-7) ”A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82. Each of the environmental features 142 may be identified based on one or more feature identification algorithms configured to identify various natural and man-made features”].  The motivation to combine is the same as that used for claim 1.

As for dependent claim 12, Waldock, Shutko and Terechko teach the device as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Waldock, Shutko and Terechko teach the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claims 3 and 4.  Therefore, it is rejected with the same rational as claim 3 and 4.

As for dependent claim 14, Waldock, Shutko and Terechko teach the device as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 15, Waldock, Shutko and Terechko teach the device as described in claim 11, but Waldock does not specifically teach the following limitations.  However, Shutko teaches:
wherein the operations further include: receiving a second location of the vehicle and a second location of each of the one or more objects, wherein the first location of the vehicle is different than the second location of the vehicle [(e.g. see Shutko paragraphs 0045, 0054) ”The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path. Depending on which systems 110, 112, 114 are employed, the backing maneuver may be completely autonomous …  A plurality of environmental features 142 may also be displayed on the screen 86 by the controller 82. The environmental features 142 may be incorporated in the image data displayed on the screen 86 to demonstrate a location of the environmental features 142 relative to the vehicle model 136 and the trailer model 138. The locations of the environmental features 142 may be extrapolated from the composite image data captured by the imaging devices C1-C5 by the image reference identification module 132 of the controller 82”].
rendering, on the display, the second location of the vehicle and the second location of each of the one or more objects in place of the first location of the vehicle and the first location of each of the one or more objects [(e.g. see Shutko paragraphs 0031, 0046, 0050) ”the intended backing path 152 is traced to avoid obstacles displayed on the screen 86, which may include environmental features 142 and any objects that would impede the vehicle 10 and trailer 12 from being backed along the intended backing path 152. The obstructions can be natural and/or man-made and may be detected using one or a combination of imaging devices C1-C5 in addition to satellite image data. It is also contemplated that sensors and/or radar may be employed for object detection … The overlapping portions may be combined in some implementations to form an expanded view or an aerial view of the vehicle 10 and the trailer 12. The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the surrounding operating environment 14 of the vehicle 10 and the trailer 12 … The environmental features 142 may be identified and incorporated in the aerial view based on image data, satellite image data, and any other data corresponding to the position and heading of the vehicle 10. Based on the position and heading of the vehicle 10, the environmental features 142 may be added to the composite image data and located on the screen 86 relative to the vehicle model 136 and the trailer model 138 by utilizing global positions of each of the environmental features 142. The location of the environmental features 142 may be determined by the controller 82 from the GPS device 90 and the compass 92. By enhancing the aerial view with satellite image data, the controller 82 may provide additional information that may be used in addition to the information identified from the imaging devices C1-C5”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 16, Waldock, Shutko and Terechko teach the device as described in claim 15, but Waldock does not specifically teach the following limitation.  However, Shutko teaches:
wherein a change between the second location of the vehicle and the first location of the vehicle corresponds to movement of the vehicle, wherein any change between the second location of any of the one or more objects and the first location of any of the one or more objects corresponds to movement of the corresponding object [(e.g. see Shutko paragraphs 0031, 0046, 0050, 0054) ”the intended backing path 152 is traced to avoid obstacles displayed on the screen 86, which may include environmental features 142 and any objects that would impede the vehicle 10 and trailer 12 from being backed along the intended backing path 152. The obstructions can be natural and/or man-made and may be detected using one or a combination of imaging devices C1-C5 in addition to satellite image data. It is also contemplated that sensors and/or radar may be employed for object detection … The controller 82 may work in conjunction with the GPS device 90 and send instructions to the powertrain system 110, steering system 112, and/or brake system 114 to back the vehicle 10 and the trailer 12 along the inputted backing path. Depending on which systems 110, 112, 114 are employed, the backing maneuver may be completely autonomous … While the vehicle 10 and the trailer 12 are backing along the backing path … The overlapping portions may be combined in some implementations to form an expanded view or an aerial view of the vehicle 10 and the trailer 12. The imaging devices C1-C5 are configured to capture image data corresponding to objects and terrain in the surrounding operating environment 14 of the vehicle 10 and the trailer 12 … The environmental features 142 may be identified and incorporated in the aerial view based on image data, satellite image data, and any other data corresponding to the position and heading of the vehicle 10. Based on the position and heading of the vehicle 10, the environmental features 142 may be added to the composite image data and located on the screen 86 relative to the vehicle model 136 and the trailer model 138 by utilizing global positions of each of the environmental features 142. The location of the environmental features 142 may be determined by the controller 82 from the GPS device 90 and the compass 92. By enhancing the aerial view with satellite image data, the controller 82 may provide additional information that may be used in addition to the information identified from the imaging devices C1-C5”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 17, Waldock, Shutko and Terechko teach a method.  Claim 17 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 18, Waldock, Shutko and Terechko teach the method as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 19, Waldock, Shutko and Terechko teach the method as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 20, Waldock, Shutko and Terechko teach the method as described in claim 17; further, claim 20 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

Response to Arguments
Applicant's arguments, filed 29 August 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the cited references of record fail to disclose, teach, or suggest all of the features included in independent claim 1 as amended” (Page 11).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2020/0379471 A1 issued to Abendroth et al. on 03 December 2020.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g. identifying moving and stationary objects for automatic collision avoidance).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174